Title: From George Washington to Major General William Heath, 13–17 December 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Qrs Morris Town Decr 13[–17] 1779
        
        I have received Your Letter of the 7th Instant, with Copies of the papers to which you allude. As the appointment or promotion of Officers does not in the least depend on me, I can not undertake to give you directions, in either of the cases, in which you request it; however since they are before me, I shall offer my sentiments with respect to them. As to the case of Majors Maxwell & Ballard, if the former was arranged to the 15 Regiment, (Colonel Bigelows) and which his Commission will shew—the nominating the latter for that Majority must evidently have proceeded from a mistake, and as his right to promotion was in consequence it seems, of Major peters’s rise. This upon your representation will be easily rectified.
        The Case between Major Hull & Major Cogswell is of more delicacy and very important, and I am exceedingly concerned at the proceedings which have obtained with respect to it. They will if adhered to, as it appears to me, lead to very extensive and interesting consequences—to unhinge an Arrangement which has cost so much time and so much pains—and to the revival of a part of the various mischiefs and distractions which have so long torn the army to pieces—the disputes about rank. The settling of these has been a work of near Two years—and in no line

were there more difficulties found or more attention paid by the different Boards in adjusting matters, than in this of Massachusetts. In the very last instance—this alone, as You well know, employed Seven General Officers Eight or Nine days with the greatest assiduity—and the Arrangement was confirmed by Congress to whom it was submitted and Commissions issued accordingly. If the Arrangement is not adhered to and the principles of promotion recommended by the Resolution of the 24 of Novr 1778 and injoined by that of the 28th of June last, All the labor that has been bestowed will have been to no purpose—and we shall be all a float in confusion again. The matter will not rest with the present case; but the present case will produce an infinity of claims, against the investigation of which, at least policy and the good of the service most strongly decide. And yet I dont see how they are to be refused, if the Arrangement & principles of promotion are once departed from. From a long and happy experience of their disposition, as well as the expressions in their present correspondence with you—I am most fully convinced the General assembly wish nothing more than to promote the order & tranquility of the Army, & that if they could but have conceived of the consequences to which their decision will probably lead, they would have never adopted the proceeding in this case.
        What I have said with respect to the proceeding in favor of Major Cogswell is founded now particularly on the inexpediency and impolicy of departing from the Arrangement and the Rules which have been established to govern promotions—and which in my opinion of themselves, independent of all other considerations should prevail: But besides these, from some peculiar circumstances attending the case—I will consider the Grounds which seem to have influenced the Honourable the Assembly in their determination. These were, according to the president’s Second Letter of the 26th Ulto—Major Hull’s not being in the list of the Officers appointed by the state—Major Cogswell’s being a Captain before him in 1775—and his having been commissioned by the Court as a Major the 1st of January 1777. With respect to the first, Major Hull was not appointed by the State to the majority in Colo. Jackson’s Regiment—he was appointed by me at the intercession of several Officers in the State line—and not without authority. I however, reflecting on the points which are considered as difficulties, cannot but regret the event, altho

he is an Officer of great merit and whose services have been honourable to himself—and honourable and profitable to his Country. In the first instance, in order to expedite the raising of a new Army which the exigency of our Affairs pressingly required, to supply the place of the Old which was soon to dissolve—Congress left it to the Governments of the several States by their Resolution of the 16 of September 1776, to appoint the Officers and fill up vacancies; but this was not granted by them, as a subsisting power; because on the 22d of Novr following they were pleased to resolve “to send me blank Commissions and to impower me to insert therein the names of such Officers as I might think fit, not revoking the appointments which had been made by Commissioners from any of the States”—and which they farther enlarged and extended “to the filling up of vacancies” by a subsequent Resolution of the 27th of Decr. It was under the authority of these Acts and at the request of several of the State Officers—that I appointed Major Hull to Colo. Jackson’s Regiment, but not till after the Gentleman (I believe a Mr Swasey) who had been nominated by the State, had resigned or refused to accept the Commission. I have been thus particular on this point that you may see I did not exercise a power which I was not invested with. But the appointment would never have proceeded merely from this power—there were solicitations for it as already mentioned—and I was then persuaded as I still am, that a Good Officer would and ever will be an Object of the State’s regard. As to the second ground—Major Cogswell’s being a Captain before Major Hull in 1775—I must observe at that period when the latter was promoted a Major—there were no fixed and established rules of rising in the Army. Our military arrangements had not provided for this with certainty and the business was sometimes conducted on one ground—some times another—and not upon the principle of lineal succession as a fixed mode—and therefore Major Cogswell, then a Captain, could not claim to be promoted of right to the majority in Colo. Jackson’s Regiment. If lineal succession or priority of Commission is to be established now, as a principle of promotion existing at that time—certain and fixed—and if it is in one case—it will be difficult to refuse it in another, the Arrangement of the Massachusetts’ line may be subverted by similar claims and similar determinations. And with respect to the third reason—Major Cogswell’s having

received a Commission as Major dated the 1st of January 1777—there was certainly a mistake in carrying the date back to that period; for if I understand the matter right and I believe I do—his promotion from a Captain was in consequence of Major Vose & Lt Colo. Vose’s—which took place on the appointment of the then Colonel Patterson, a Brigadier. This did not happen till the 21st of February and of course, no Commission that Major Cogswell received of a prior date to the last could be regular. The same mistake, if my recollection serves—happened in the case of Colo. Vose, whose Commission was dated the 1st of January 1777—tho his rank as Colonel originated in the appointment of General patterson. This, of justice & necessity—was corrected, as has been the case in many other instances. But I need not have mentioned many of these points to you—as you must remember them from the share you had in the Arrangement. In a word—policy at least required a strict adherence to the arrangement and the principles of promotion established—and there has been no injustice done Major Cogswell. perhaps by your representation you may be able to get matters put right again—and I am sure you can scarcely render any more essential service than prevailing on the Honourable Assembly to preserve the Arrangement inviolate and to pursue the Rules of promotion which have been established. There seems to be something peculiarly hard in the case of Major Hull. He might as I have been long since told, been arranged a Lt Colo. in the Connecticut line by the Committee of Congress at White plains in 1778—but many of the Massachusetts Officers discovered great uneasiness at the idea of his being taken from them—and he himself, hoping that all were content with his services & rank, generously refused the Offer and determined to remain where he was. But he has a better title than this. I only mention it as a trait of his character. Nor do I mean by any thing I have said, with respect to him, to take in the least from the merits of Major Cogswell. It has not been the practice in any case that I know of, for Officers promoted by the States since the Arrangement to act by Warrants. Their promotions and appointments have been certified I believe by transmitting the Warrants or a List of them to the Board of War for Commissions, by which alone they have acted. I could wish this mode might be generally pursued—as the Board, having the Arrangement of the several lines before

them, have it in their power to correct mistakes or at least to represent them; which they have done in several instances already. If Officers were once to act under warrants—it might be more difficult to remedy errors. And besides, Military propriety and the nature of the thing seem to determine, that an Officer of the States can only act under their Commission—and it has been understood that the Warrants mentioned in the Act of the 8th of March—were to be the basis on which the Board are to proceed in issuing Commissions. Our Commission system unfortunately is very complex—and unless the States will be accurate and adhere strictly to the principles of promotion, which is enjoined & explicitly required by the Act of the 28th of June last—we shall always be in troubled water and the service embarrassed with unhappy feuds.
        I return agreable to your request, the Copy of Major Hull’s Memorial.
        I cannot determine at present when the Light Infantry will rejoin their Regiments. Circumstances may arise, such as a large Detachment of the Enemy being sent from New York to admit of it, without any very probable injury. But without this, it may be necessary to keep them embodied.
        From the state of our Arsenals and the difficulty of obtaining supplies of Arms and Accoutrements—I am convinced your particular attention will be given to having those in the hands of Men whose services expire, retained & properly secured with the Commissary.
        17th Your favor of the 14th came to hand last night—and I am happy to find You are relieved with respect to supplies of bread & I hope they will continue. Our distresses here on the same account have been equal to those you have experienced—they still subsist and what is more alarming—the prospect of seasonable relief is at least very precarious. The condition of the Qr Mr & Other departments for want of money is fully before Congress and they will without doubt, do all in their power to keep matters in train. I am convinced You will meet with every support Governor Clinton can give & I am persuaded Colo. Hay’s exertions will not be wanted in any instance. I am exceedingly pleased to hear the attempts to reinlist the Troops succeeds so well. I am Dr Sir with great regard & esteem Yr Most Obt sevt
        
          Go: Washington
        
       